Order entered January 10, 2013




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-12-01100-CV

                              BARRY H. WELLS, Appellant

                                            V.

                                 MARC R. MAY, Appellee

                     On Appeal from the 417th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 417-02600-2012

                                         ORDER
       Before the Court is appellee’s January 8, 2013 opposed motion to extend time to file

appellee’s brief. Appellee’s motion is GRANTED. Appellee’s brief shall be filed on or before

January 14, 2013.


                                                   /s/   CAROLYN WRIGHT
                                                         CHIEF JUSTICE